Case 3:19-cv-05257-JD Document 37 Filed 09/10/19 Page 1of1

 

 

4dd Meu se aaes

 

 

 

WO+ Jea|D

 

 

 

 

 

 

 

 

 

 

 

 

6102/0 L/60 SUAS WEIS! sci ywois-r

aLvd “eT “(jevonppe snid ysodep) sesueyo |je Aed |jm | Yeu] Aad | ‘mojaq Bulusls Ag (ZT PTT) NOLLVOISILYAO F HACHO

“0.13 ‘SNOILSINO ‘SNOILONYLSNI ‘SLNSWWOD TWNOLLIGQY “OT
O Oo O Oo Oo O Oo O O Oo O Oo
O Oo O Oo Oo O Oo Oo O Oo O Oo
O Oo O Oo Oo O Oo O O Oo O Oo
O Oo O Oo Oo O Oo Oo O Oo O Oo
O Oo O Oo Oo O Oo O O Oo O Oo

O O @ O O O O O O O O @ Sn}e]S ar 6LOZ/01/60

au Jo SSeLIIM 29} UoTad Ayoads ; ;
SWILTW3Y Taian ee WOE onan Aea-yT syne essen 0a oenaiNoo uadvd osv/ba en “Suoay miua Sono eri ° “emi salva

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{aul| Jad auo es0oYyd) AdAL AMSAITSG = “9

 

(‘pasuapuod so Jaded ‘1xa] ‘4qq 40 aseyoind YUAN
papnyjour s} sse00e 497 'FLON) (SIIWWYO4 LOd1aS

g

 

(SONIYWSH JO SNOLLHOd HO) (S)ONINWSH “2

rad] Aaayap pue Anuenb 9 (shewol {peisanbal si 1dWoSUes YUM JO! (S}sulpasoold Jo (sjailep pue (s)uomod Ay9adS) GALSANOAY (S)IdIMOSNVUL “6

 

 

‘Povo WIOJ asn WO} Sil} Ssn JOU Og ‘yro

{pausene oq JSNwW s]diJosue)] JO) Japi0 WNOD !3LON) suedned euwoy uy) OO

"404 SI YACHO Id IMOSNVUL SIHL “8

AIS B! | Waddd¥-NON CI
TWNIWIYD CL Wadd U

a0Aig uuyor

Yl4 CO) {X08 MOFHS GNV MNV19 JAVST ‘YLd YOd ) SIWVN Y3LNOd3y LYNOD “4

 

 

LSCG0-A9-61L

YASIWNN JSvO "9

 

"OD ONS Y Sse oylokd puke “dioD 4YxYO¢d 9 UT

JIN ASVO *S

 

9EOOL AN JOA MON

JOO|4 UZ ‘SESLeWy al} JO “aAY GEOL

dJ1 Peyseq

(A18VONddV I ‘SINWN WHI MV7 SGMONI SSIYCQV ONMMIVIN “7

 

WOOd"eYydep@.Jessen'jenwys
SSSIYCGV TVW AANYOLLY “Ee

00SE-869 (ZLZ)

YASIWNN SNOHd ASNYOLLY ‘Ge

Jesse, jenwys
(WuawayIp J!) SIAN ASNYOLLY “OT

 

WOO Layosp@euo}s }ya1q
SSAYCAY TVA LOVINOO ‘€

 

00SE-869 (ZZ)

YAWN SNOHd LOVLNOD "ed

 

aUo|s og

YAO SIHL YOd NOSY3d LOVLNOO "PT

 

 

-ALvd and

AMINO 4SN LYNOD

 

‘aged ]X9U UO SUONOMSU! DBAs aSBa}q
PERIOD UO asn aseajd jasunod YO
‘Igyodel YN0d Jed WO] BUC Asn asea|d
Y3q0uO LdlYOSNVYL

 

(8T0Z/80 ‘hed NWO)
Sep GNVO

VINYOSITWS JO LOIYLSIG NYSHLYON
LYNOD LOLS! SALVLS GALINA

 

 
